                      Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 1 of 18 Page ID #:486



                             Jonathan M. Jenkins (State Bar No. 193011)
                         1    jjenkins@jklitigators.com
                         2   Lara T. Kayayan (State Bar No. 239384)
                              lkayayan@jklitigators.com
                         3   Walter Sawicki (State Bar No. 223541)
                              wsawicki@jklitigators.com
                         4   JENKINS KAYAYAN LLP
                         5   444 S. Flower St., Suite 1750
                             Los Angeles, California 90071
                         6   Telephone: (310) 984-6800
                             Fax: (310) 984-6840
                         7
                             Attorneys for Plaintiff
                         8
                             Michael Sanchez
                         9
                        10                         UNITED STATES DISTRICT COURT
JENKINS KAYAYAN LLP




                        11                       CENTRAL DISTRICT OF CALIFORNIA

                        12                        WESTERN DIVISION – LOS ANGELES

                        13
                             MICHAEL SANCHEZ, an individual,          Case No. 2:20-cv-02924-DMG (PVCx)
                        14
                                          Plaintiff,
                        15
                                    v.                                DECLARATION OF NIKOLAOS
                        16                                            TZIMA HATZIEFSTATHIOU ISO
                             AMERICAN MEDIA, INC., a Delaware         PLAINTIFF MICHAEL
                        17   corporation; DAVID PECKER, an            SANCHEZ’S SUPPLEMENTAL
                        18   individual; DYLAN HOWARD, an             OPPOSITION TO SPECIAL
                             individual; and DOES 1 through 10,       MOTION TO STRIKE
                        19   inclusive,
                        20                Defendants.                 Action Filed: March 27, 2020
                        21
                                                                      Judge: Hon. Dolly M. Gee
                        22                                            Ctrm: 8C
                        23
                        24
                        25
                        26
                        27

                        28
                                                               1
                                          DECLARATION OF NIKOLAOS TZIMA HATZIEFSTATHIOU
Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 2 of 18 Page ID #:487




     1           DECLARATON OF NIKOLAOS TZIMAS HATZIEFSTATBIOU
                   I, NIKOLAOS TZIMAS HATZIEFSTATHIOU, declare as follows:
     2
                   1.       I have personal knowledge of the facts set forth in this Declaration, except
     3
             as set forth on information and belief and, as to tho se facts,J am informed and believe
     4
     5       them to be true.      If called as a witness in this action , I could and would      testify
             competently and truthfully to such facts under oath.
     6
                   2.       As described herein , until my res ignati o n in September 2020, I    was   a
     7

     8 reporter with American M edia,           Inc. ("AMI").   On or about August 10, 2018, Dylan

             Howard ("Mr� Howard"), AMI' s Chief Content Officer and Vice President, personally
     9

    10 assigned me to investigate billionaire Jeffrey Preston Bezos ("Mr. Bezos'') and, in

    11
             patticular, :information Mr. Howard had received from a source that Mr. Bezos was

    12 having an extramarital affair (the "Affair") with Lauren Wendy Sanchez ( "Ms .

    13
             Sanchez") , then married to Patrick Whitesell e•Mr. Whitesell''), Executive Chairman

    14   .   of Endeavor Group Holdings - still commonly referred to as, William Morris Endeavor

    15       ("WME''}.
    16             3.       In the following months, I conducted an investigation of Mr� Bezos and

    17 his "rags to ricP.es" story, up to and including the Affair. Among many other things,

    18 I interviewed potential and actual sources, conducted a background check on Mr. and
    19       Mrs. Bezos, their family, friends, neighbors, distant relatives, b usiness partners,

    20       classmate� , former girlfriends and boyfriends, obtained and scoured thousands of

    21 pages of do cume nts pertaining to Mr. Bezos and his family members, including court

    22 records and documents obtained thro ugh                Freedom of   Iriformation Act   ("FOIA")
    23 requests,        reviewed    countless photographs taken by AMI or          other   media-related

    24 photographers, and conducted extensive on li n e record services, all        the while r epo rting
    25       directly to Mr. Howard and AMI's Head of News, Jam.es Robertson                      (HMr.
    26       Robertson").    Subsequently, I received partial      byline credit    for The National

    27 Enquirer is print edition and byline credit for not fewer than eight stories about the

    28       Affair, published online by AMI pub li cations The      National Enquirer ("TNE"),       Us

                                                          2
                             DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
  Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 3 of 18 Page ID #:488




             1
                 Weekly ("Us Weekly"), ahd RadarOnline.com ("RadarOnline'�) beginning on January
                 9, 2019, the day the Affairfirst became public knowledge:
            2

            3
                       a.   January 9, 2019:    Amazon Head Jeff Bezos & Wife MacKenzie Announce
            4

            5
                            $160-Billion Divorce (By Nik Hatziehstathiou); 1

            6
                      b. January 10. 2019: Lauren Sanchez: JeffBezos' Mystery Mistress Hid In Plain
            7

            8
                            Sight (By Nik Hatziefstathiou);2

            9

           10         c. January 10, 2019: Jeff Bezos'         Wife Will Take Billions In Divorce - Or Spill
 p...
 ,.....4                    His Dirtiest Secrets I   (By Andy Tillett & Nik Hatziefstathiou);3
 ,.....4   ill


�          12

                      d. January 15, 2019:      JeffBezos Spotted Having Cozy Meal       With Lauren Sanche7
�          13

�          14               9 Months Before Divorce Announcement (By Nik Hatziefstathiou);4
ch
           15
z
1--1
v.
""""1      16
                      e. January 22. 2019: Billionaire Jejj'Bezos Busted- See '/J}e Sh()cking Cheating
z                           Photos That Destroyed His Marriage (By Nik Hatziefstathiou);5
�·         17
!--\

           18

           19         f.    January 23, 2019: Playing Footsie! Jeff Bezos      And Mistress Lauren Sanchez
           20

           21
                 1   https://www.nationalenguirer.com/videos/jeff-bezos-w}fe..,m.ackehzie--divorce/ (last
           22 visited Match 17, 2021 ).

           23 2 https ://www .nationalenquirer .com/photos/la.uren-sanchez-j eff.;bezos-amazon-affair­
               divorce-scandal/ (last visited March 17, 2021).
           24 ·3 https ://www.nationalenquirer.com/videos/jeff-bezos-divorce-wife-billions-secrets­

           25    scandal/ (last visited March 17, 2021).
              4· https ://www .nationalenquirer. com/celebrity/j eff-bezos-spotted-on-cozy;.date-with­
           26 Iauren-sanchez-9;.mohths-before-divorce-announcement/ (last visited March 17,

           27 2021).
              5 https ://www .nationaleng uirer. com/photos/amazon-boss-jeff-bezos-affair-lauren­
           28 sanchez-exposed/(last visited March 17, 2021).

                                                                   3
                                    DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
  Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 4 of 18 Page ID #:489




                        Caught Flirting On Dinner Dates (By Nik Hatziefstathiou);6
           1

           2

           3
                    g. January24.    2019: More Shame For Billionaire Jeff Bezos!lnside The Never­
                       Before-Seen Texts To His Mistress (By Nik Hatziefstathiou);7 and
           4

           5

           6
                     h. January 28, 2019: Mackenzie Bezos Gets Even! Cheating Billionaire              Jeff's

           7
                        Wife   Has Upper Hand In Explosive Divorce (By Andy Tillett and Nik

                        Hatziefstathiou). 8
           8

           9

          10
                        4,     Throughout     this   entire period, not once did I cotn111unicate With the

 �        11 plaintiff in this action, Michael Sanchez ("Mr. Sanchez''), or use him as         a   source for


�<        12 any of my reporting on the Affair. My facts and materials were drawn entirely from

          13
               other sources - most of whom I leave unnamed in this Declaration because, as a


�
en
          14 journalist, I intend to respect and honor their expectation of soutce confidentiality.

          15            5.      I also learned, directly from Mr. Howard, the identity ofAMI's original
z
�
v
�         16   and primary s()urce for information and materials relatiJ1g to the Affair. Although I
z
i:i:1·    17 would prefer that this Declaration be filed under seal for confidential consideration by
....-..

          18 the Court, if necessary, I am willing and prepared to publicly identify that original,

          1 9 primary source for the sake of preventing the grave injustice that would otherwise

          20 result sh9uld the lies thathave been foisted upon this Court and the public at large gp

          21   unchallenged.

          22

          23
               6   https://www.nationalenquirer.com/photos/playing-footsie-jeff-bezos-and-mistress­
          24
               lauren.:sanchez.. caught-flirting-on-dinner-dates/ (last visited March 17,202 l).
          25 7.https://www.nationalenguirer.com/celebrity/more-shame-for'-billionaire-jeff-bezos­
               inside·the-.never-before... seen-texts-to-his-mistress/ (last visited March   17, 2021).
          26
               8   https://www .nationalenquirer.com/celebrity/mackenzie-bezos..:gets-even'-cheating'"
          27 billionaire-jeffs-wife.-has.-upper-hand-in-explosive-divorce/       (lastvisited March 17,
               2021).
          28

                                                               4
                                DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATIDOU
  Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 5 of 18 Page ID #:490




                        6.    I began workin g at AMI's ma in office in New York City, New York in

              or around May 23, 2018, initially as a "day rate" independent contractor after being
          2
              recruited by Mr. Howard directly at a meeting at his office on May 15, 2018.
          3
                     7.       On or about November 18, 20 1 8, Mr. Howard asked if I desi red the
          4
          5 'benefits of ful1-time and on December 17, 2018, I was hire d as an employee , with the

              position of "Reporter.'' Attached hereto as Exhibit 1 is a true and correct copy of such
          6
          7   email thread.

                        8.    During my time at AMI, my job resp onsibilities were primarily to support
          8
              and assist Mr. Howard in c onnectio n with AMI's inv estigative j ournalis m              in   two
          9

         10
              different media formats: (a) AMI's array of print and online publications, including

 E:l
 �       11
              TNE; and (b) "podcast" television news broadcast ing , a relatively new line of bu siness


�
<
         12

         13
              that Mr. Howard had enthusiastically embraced and was attempting to further develop.

                        9.    Prior to my departure and throughout the course of my employment at

�
Cl'.)
         14   AMI, I took out an insurance policy of sorts, in the event an instance such as this

         15   litigation, was revived and revised by my superiors at AMI, to safeguard me from
z
1--1
v.
Jo-"-i   16   ¢riminal and civil prosecution if or when it ever arrived . The contents        oftlie insurance
z             policy showcase about a year and a half of over one million docuroents, consisting of
�        17
�
         18 emails, texts, paper documents, communications, notes, letters, photographs , well­

         1 9 over   fifty hours   of video and audio, includin g phone calls brokering deals to create

         20 shell   companies     for AMI at the request of Mr. Howard, "legal advice" from AMI

         21 attorneys ol1 how to "legally" enter a home without it being ccmsidered a burglary,

         22 "legal advice" on how to "legally" flush coca ine down the toilet, the Bezos bedroom

         23 pho to s (as described in� 49 ofthis Declaration), the Bezostapes (as described in� 50

         24   of this    Declaration),   and   the Bezos texts (as described in   iI   51 of this Declaration),

         25 among other items, as described throughout this Declaration. The insurance polic,y is

         26 nearly 10 terabytes and rests on se veral electronic devices, copies            ofwhich onlv exist
         27   .in four locations in the United States, as described in� 52 of this Declaration.

         28          10.       On Friday1 August 10, 2018, I met with       a   source for cocktails at the

                                                              5
                               DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
  Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 6 of 18 Page ID #:491




             Plaza Hotel. While there> Mr. Howard phoned me and informed tne that he wanted to

         2   discu s s with me in confidence a new reporting assignment that pertained fo a new

             po dcast production deal between ''AMI/WME" (the "Endeavor deal"). As we spoke,
         3
             I tooknotes   on   a shee t ofhotel stationery , a true and   correct copy of which is attached
         4
                                       ·




             hereto as Exhibit 2.
         5
                     11.   Mr. Howard told me that the new assi gnment was for a.planned story on
         6

         7 Mr. Bezos. The source was Mr. Whi tesell (at the time manied to Ms. Sanchez), who

         8 wanted to take advantag e of a "get out of divorc e free card" that had fallen in his lap

         9   -   namely, his discovery of the Affair. Howev er, Mr. Whitesell was adaman t that his

        10 involvemertt      as   the sourc e could never be disclosed, under any circumstance
 p...
 :j     1 1 Whatsoever, ·sfi:essirtg all communications and tiesi must be done "outside of AMI."


�<      12 Accordingly, Mr. Howard infonned me, he needed "confirmation" of the Affair so

        13
             that AMI co uld attribute its sourcing to someone other than Mr. Whitesell.

�
V)
        14           12.   Mr. Howard asked me to take, as part of the anticip ated story� a '+deep

        15   dive'' into Mr. Bezos' current life and past , up to and including making contact with
z
�
v
l-'-1   16
             members of his distant family and members of his               wife, Mac}(enzie   Tuttle Bezos,
z            imme di ate and distant family. Mr. Howard also indicated that Mr. Whitesell had
�·      17
!--<\

        18   romantic "ties'' to a model named Pia, whom I subsequently leained was Pia Miller

        1 9 ('�Ms. Miller''), a younger woman with whom Mr. Whitesell was having an affair and?

        20 oh inform ation and belief, to whom he is presently engaged. Howevei� Mt. Howard

        21 specifically instruct ed me that l was not to attempt to          make contact with    Pia or ai1y

        22 member ofMr.         Whitesell's immediate family. Attac hed hereto as Exhibit 3 is a true
        23 and correct copy of such an instance where Mr. Howard instructed me                   not to   have

        24 contact with an individual who had a major role in a project that soon              fell   under the

        25   En deavor deal.

        26           13.   Furthermore, Mr. Howar d instructed me to have absolutely no discus s ion

        27 about this topic via e-mail, text message or otherwise           obtainable materi al. This was a
        28 common request at AMI. Attached hereto as Exhibit 4 is a true and correct copy o:f

                                                            6
                            DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 7 of 18 Page ID #:492




           such an instance where Mr. Howard wanted all details via telephone only.
       1
       2          14.   I accepted Mr. Howard's assignment and successfully located and made

           contact with one ofMr. Bezos' distant family members, who agreed to be and was one
       3
           of my sources for my articles regarding the Bezos affair.
       4
                 15.    However, approximately one month later, despite having acquired
       5

       6
           considerable photographic evidence documenting the       Affait» AMI still had not found
       7   a credible "alternative" source for having actually discovered it in the first place.

       8          16.   In   an   email thread spanning September 9 and 10, 2018, at the direction

       9   of Mr. Howard, Mr. Robertson added two additional AMI reporters, in addition to

      10 myself, to the "deep dive" on Mr. Bezos. Attached hereto as Exhibit 5 is         a   true and

d     11 co1Tect copy of such email thread.


�
:<
      12

      13
                 17.    On September 10, 2018, I reached out to

           individual I located whose mother attended high school with Mr. Bezos, in effort to
                                                                                                   , an



·�
 �    14 obtain any potential photographs in his possession. Attached hereto as Exhibit 6 is a
           true and cotTect copy of such social media private messages.
z     15


S2·   16         18.    On October 8, 2018, Mr. Howard emailed Mr. Robertson and Mr. Tilk:tt,

�·
�
      17   informing them he needed to see me for a "face-to-face meeting.'r The ne:xt day, Mr.

      18 Tillett emailed me in regard to the meeting and insisted itsimportant, noting he would

      19 provide details via telephone when I was available. Attached hereto as Exhibit 7 .is a

      20 ttue and correct copy of $Uch email thread.

      21         19.    At the meeting, Mr. Howard briefed me further on the Endeavor

      22 agreement and asked me for an in-person update on the investigation into Mr. Bezos.
      23   Mr. Howard instructed me to "leave no stone unturned;' and to cover Mr. Bezos

      24 "aggressively.'' Mr. Howard noted he wanted "pictures inside ofBezos' bedrooms'?

      25   and "offices" at Amazon. During the meeting I learned we had resources "outside of

      26 AMI" at our disposal        for this project and received the phone number for at-least one
      27   photographer who was conducting surveillance on '•targets'' in select investigative

      28 stories and features at the direction of AMI. As part of the surveillance, the

                                                        7
                         DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
    Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 8 of 18 Page ID #:493




                  photographer would follow an individual for weeks-on.;end, providing up...to-the-

                  minute photographs via text message to Mr. Howard and Mr. Robertson. Citing what
              2
              3   Mr. Howard called the "Bezos pre-packaged elements," he was adamant tha.t we

              4   needed   to   get an insider in Mr. Bezos' ''current life,.' stressing "at this point-don't

                  give me labor pains. Just the baby."
              5
                        20.       On October 22, 2018, I received an email from the Newsroom
              6

              7 Coordinator to report to Mr. Howard's Executive Assistant to retrieve "documents

              8 from Dylan" to review for the reporting into Mr. Bezos. Attached hereto as Exhibit 8

              9 is a true and correct copy of such email thread.

             10
                        21.       At   5:49   p.rn. on October 23, 2018, as I was returning frorn Boston,
  �
  ......:!   11
                  Massachusetts from an assignment and headed to Philadelphia, Pennsylvania to board
z                 a flight to Orlando, Florida, for another assignment, both pertaining to the Endeavor
�<
             12

                  agreement, I received       an   email titled "Jeff Bezos" from Mr. Robertson asking, ''re­
             13
·�
�            14   send me the features you worked on." Attached hereto as Exhibit 9 is a true and correct

V)
             15   copy of the pertinentemail thread. That same night at 9:58 p.m. Mr. Howard emailed
z
Jo-i
v.
Jooii-1      16   me: ''Just checking irr. You're my protege." Attached hereto        as Exhibit   10is a true
z                 and correct copy of the pertinent email thread.
�            17
"'""'""

             18         22.       On November 6, 2018, after weeks of Mr. Robertson expressmg

             19 frustration that I was reporting to Mr. Howard without first going through him, in

             20 addition to taking oh tasks from then-Executive Produce!", Steph Watts, who was hired

             21   as part of Mt. Howard's new venture with AMI/WME, I emailed Mr. Howard and

             22 asked for the chain-of-command at AMI. Attached hereto as Exhibit 11 is a true and

             23   correct copy of such email thread.

             24         23.       On January 4, 2019, just before 5:30 p.m., I met with Mr. Howard to

             25   discuss projects included in the Endeavor agreement.. At the meeting, Mr. Howard

             26 briefed me further        on   the Endeavor agreement and its progress, including multi�

             27 million,.dollar television and podcast deals which he referred to as projects '"outside of

             28 AMI." I subsequently arranged for both in person and telephone conferences between

                                                                  8
                                   DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
   Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 9 of 18 Page ID #:494




                Mf. Howat'd, myself and various celebrities, their representatives, and figures at the
            1
                center of high-profile criminal proceedings for television and podcast specials. This
            2
                was also a matter that was pt'ohibited to be discussed on AMI servers. Attached hereto
            3
                as Exhibit 12 is a true and correct copy ofsuch email thread and text communications
            4
                for dinner arrangements between high-profile individuals and Mr. Howard to discuss
            5
                projects '•outside of AMI."
            6

            7
                      24.     On Jan. 5, 2019,. with Mr. Howard's express approval, I was given the

            8   title(s) National Correspondent, Television Producer & Talent Booker, in effort to

                further AMI's fluid deal with Endeavor. Attached hereto as Exhibit 13 is a true and
            9

           10 correct copy of such email thread.
 p..
 ,....;i              25.     On January 10, 2019 (one day after the Affair was publicly revealed and
 ,....;i   11


�          12
                my first story about it was published online on TNE's website), at approximately 3:28

<          13
                p.m., while monitoring Mr. Whitesell's social media postings, I observed that he had

�
CJj
           14   apparently already changed his marital status to "Spouse(s): Lauren Sanchez (m. 2005-

           15
                2019)'' - suggesting that he and Ms. Sanchez had already divorced. This struck me as
z
1--i
v
"""'"1     16   inconsis.tertt with the intended narrative that Mr. Whitesell had been blindsi<led by hiS
z               wife's infidelity, so 1 alerted AMI editorial staff.
�          17
I'---\

           18         26.     At approximately 5:06 p.m. that evening, while monitoring news

           19 coverage regarding the Affair, I recev
                                                   i ed a "push'' notification             from TMZ,.      with a

           20 headline titled:   Jejj' Bezos' New     Chick's Ex, NO WIFE� HAPPY LIFE               ...   Cruising

           2 1 ArmmdL.A.9

           22         27.     This too stru.ck me as inconsistent with the intended narrative that Mr.

           23   Whitesell had been blindsided by his wife's infidelity, so I alerted AMI editorial staff.

           24   However; this time I advised our reporters that the "Photo is on MEGA." Attached

           25   hereto as Exhibit 14 is a true and correct copy of the pertinent email threads. Later

           26

           27
              9 https://www.tmz.com/2019/01 /1 O/j eff...bezos-lauren-sanchez,-ex-husband-patrick-whiteseU-los­
           28 angeles/

                                                               9
                               DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 10 of 18 Page ID #:495




                 that day, Mr. Howard privately rebuked me for having circulated emails specifically
            1
                 drawing attention to Mr. Whitesell's action s in c o n nect ion with the Affair.
            2
                             28.    AMI holds an exclusive agreement (the "Photo agreement") with two
            3
                 primary paparazzi-style photo agencies, The MEGA Agency �'MEGA" and Coleman-
            4
            5 Rayner LLC "Coleman-Rayner'' (collectively the ''Photo agencies"). Under AMrs

                 directives, the Photo agencies, on a regular basis , conduct survei llance on celebrities,
            6
                 fin anc iers, high-profile figures, in clu ding multiple partie s in this litigation and their
            7
                 attorneys, investigators, representatives and others of interest for weeks and mo nths-
            8
            9    on   -   end.

           10
                             29.    Because ofthe "excl'usive" relationship, AMI has always, to the best of
 p...
       .
 ,....:t         my knowledge, during my emp loyment , hadfirst dibs on all photographs obtained by
 �         11


�          1 2 the Photo agencies. For example, throughout September and October 2018, AMI

           13 uploaded "exQlusive" photos obtained by the Photo agencies (the                                      Bez os affair
�                                                                                                                 ''




�          14    pho to s") showcasing Ms. S anchez on October 18 and 19 we aring a wedding band, and

Cl'.)
           15    a third gallery on October 30, 2018,                  without    a   wedding     band; and photos of Ms.
z
�
V:
�          16    Sanchez wearing her wedding ring on Septem ber 18, 2018, in                                addition     to pbQto
z                galleries of Mr. Bezos. Attached he reto as Exhibit 15 true and correct copy of the
�          17
�
           18 pertinent email thread.

           19                30.    Nevertheless, merely one-story featuring Mr. Whitesell's smirk was

           2o    printe d online by AMI publication Rad arOn line . c om . Attached hereto as Exhibit 16

           21 is a true and c o rrec t copy of the pe1tin ent email thread. The                   story was later changed to
           22 ret1ect a publication date of Jan. 17, 2020 at 11 :43 p.m.10

           23                31.    On    or   about January 14, 2019, Us              Weekly    published a story with          a


           24    headline reading: "Lquren             Sanchez Steps Out Smiling After News ofJeffBezos Afjair:
           25 Pies. �i In art email sent to AMI editoria l staff dic tated by Mr. Howardjustfiveminutes

           26

           27
                 10   https://radaronline.com/photos/jeff-bezos-mistress-husband-spotted-first-time-bombshell-affair-revealed/
           .28


                                                                           10
                                     DECLARATION OF N1KOLAOS TZIMAS HATZIEFSTATHIOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 11 of 18 Page ID #:496




           1
               after the story went live, Mr.      Howard instructed editors         to "exchange" the headline to

           2
               "All   Smiles:   First   Photos    Show   Jeff Bezos ' Girlfriend Carefree After Scandal.''

           3
               Attac hed hereto as Exhibit 17 is a true and c orrect copy of the perti nent email thread               .




           4
                        32.     Throughout      the course of my employment, I was in           introduced to David

               Leigh (''Mr.     Leigh"},   Chief C ontent Officer       for MEGA, through Mr. Howard, who
           5

           6
               ins t ructed me tb provide him photographs I obtained on the field to syndicate for other
               me dia agencies to use. Attached hereto as Exhibit 18 is a true and correct copy of an
           7

           8 email thread w her e Mr. Ho ward inst1ucted me to provide Mr. Lei gh with ph otographs

           9 obtained inside the cabin of a high-profile
                                                         murder-turned-kidnapping.

          10            33.     At 2:33 p.m. on February 7, 2019           I received a high priority email        from
 5
 �        11 the Newsroom Coordinator, to report to Mr. Howard's office for a meeting r�garding


�
<
          12 the p odcast deal between AMI and Endeavor Audio (a divisi on ofWME). Attache d

          13
               hereto   as Exhibit 19 is a true and correct copy of such emailthread.

�         14            34.     At   the end of the meeting Mr. Howard told me,
                                                             ,                             in the   presence of only
Cl)
          15   Mr. Robertson, that now that the previously�made arrangement between AMI and Mr.
z
Joo-oj
v.
J-iii-1   16
               Whitesell was completed, WME              w ould   be investing      ''several   milliqn dpllats" intq
z              AMI's podcast production line, including resources for the three                  of us   to further our
�·        17
�
          18 .income on projects conducted ''outside of AMI."                  Mr. Howardsaidthathe appreciated

          19 my hard work in cbnne ction with the reporting into Mr. Bezos and the Affair and

          20 wanted me c los ely involved in AMI's s oon-to-expand podcast.busirress.

          21            3 5.    At 6: 10 pm that   same day, I received a "push" notification of a headline

          22 titled: A mazon CEO JejfBezos Accuses NationalEnquirer Publisher ofBlackmgil and

          23 Extortion. I walked over to Mr. Roberts on to bring the matter to                   his attention but he
                                                                                                               ,




          24   dismissed me, stating he was already aware              ofit.

          25            36.     That   night at approximately 1 1 :57 p.m.,
                                            ,                                        using my p ers ona l Outlook

          26 account, I ema ile d Mr. Howard on his              personal      Gmail account to as sure     him that   I

          27 stood by AMI and our reporting, noting "always here for anything I can do." Attached

          1$ hereto as Exhibit 20 is ·a true and correc t copy of such email thread.

                                                                  11
                                 DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 12 of 18 Page ID #:497




           1
                     37.    Seve ral weeks later, on March 1,             2019   I received via e-mail a

           2   "DOCUMENT/COMMUNICATION                     PRESERVATION                MEMORANDUM"

               demanding that all documents, including (at� 6) "All documents concerning [AMI's]
           3
               solicitation and/or receipt of Jeffrey Prest on B ezos' s. perso nal communications and/or
           4
           5 photographs."      Attached hereto as Exhibit 21 is a true and correct copy of such

               mem orandum . I have fully complied with such preser va ti on memorandum and have
           6

           7   numerous responsive documents, including many that further support this Declaration,

           8 saved to the hard drive of a laptop computer, as described further on.

           9         38.    On March 25,. 2019, I reached out to Help Desk New York ("Help

          10
               Desk" ) , AMI's in-house IT, informing them that "AMI General Counsel asked I
 p..
 ....:i
 ....:i   11 disable the auto delete feature on my account where emails are.deleted after 6 m onths


�         12 regarding the JeffBezos story." Emphasizing the seriousness of the mat ter, I noted

          13 once more: "They said I have to turn off auto delete, any way you could assist?" In an
�
�         14 odd revelation from the Help Desk, I was       u lt imate   ly info1med that it   was physically

en             impossible to turn the feature off. Attached hereto as Exhibit 22 is a true and correct
          15
z
i---1
v
�         16 copy of such ernail thr.ead.
z                    39.    On April 5, 2019, Mr. Whitesell filed for divorce against Ms. Sanchez as
�·        17
�

          18 planned. Shortly afterwards, that same day, Mr. Robertson sent me an email asking

          19 me to submit a trademark application for the phrase 4'Below the beltselfie.'? Attached

          20   hereto as Exhibit 23 i� a true and correct copy of such email thread.

          21         40.     In the following months, I continued to work directly for Mt. Howard on

          22 podcast production pursuant to the AMI/WME agreement.                   In fact, Mr. Howard

          23 insist ed that I report direct ly and only to him regarding the podcasts, emailing, on May

          24   12, 2019: "Do not report to anyone else." Attached hereto as Exhibit 24 is a true and

          25   correct copy ofsuch email.

          26         41.    In a series of bizarre and inexplicab le events beginning         on   o.r about June

          27 24, 2019, my hom e in Pennsylvania was searched by local law enforcement

          28 authorities, a laptop computer, hard drive, Samsung Galaxy               S 10,    and two Apple

                                                           12
                             DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATIIlOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 13 of 18 Page ID #:498




                  iPhones containing a significant number of documents and emails that, in retrospect,
             1
             2    are highly pertinent to this litigation, was seized, and I was charge d with several

                  misdemeanor vio lations, such as allegedly submitting falsified FOIA requests, related
             3
             4    to my reporting activities at AMI. I immediately alerted Mr. Robertson and Mr.

             5 Rotstein of the emergency, as the electronic devices were ()wned by AMI and

                  contained proprietary and confidential information. Attached hereto as Exhibit 25 is
             6
                  a true and correct copy of such email.
             7
                        42.    That same day, at or about 1:38 p.m. Eric Klee, who serves as Executive
             8
                  Vice P resident, Secretary, and Chief Legal Officer for AMI, drafted               a   g enerous
             9

            10
                  binding agreement via e-mail that AMI "will cover" all of my "legal exp enses in
 �
 ;....::i   11
                  connection with this. matter." As the ''matter" is still very fluid, I have not submitted


�
                  my le gal expenses, among others, until I receive the final bill from such "matter."
            12

<                 Attached hereto as Exhibit 26 is    a   true and cotTect copy of the pertinent email thread.
            13

�           14          43.    On June 27, 2019, I forewarned Mr. Howard, Mr. Robertson, Mr.

V)
            1.5
                  Rotstein, Mr. Klee   and. Ms.   Rafin via email that the electronics contained ''c()ntracts
z
v
'""""1      16    for b9.th editorial and television, privileged documents pertaining to the Bezps story;"
z                 Attached hereto. as Exhibit 27 is a true and correct copy of the pertinent email thread.
�           17
�
            18          44.    At 1:57 p;m., Mr. Klee, in an email, said AMI would keep my ·defense

            19    attorney, A. Charles Peruto Jr. C'Mr. Peruto"), "updated regarding: our efforts to

            20 protect our confidential information." Attached hereto as Exhibit 28 is a true and

            21 correct copy of such email thread . Instead, according to AMI outside counsel Jim

            22 Mitchell ("Mr. Mitchell") of Ballard Spahr, in an email at 8.:55 p.tn. that night, Mr.

            23 Klee was ''in the·process of retaining" a criminal defense attorney to represent AMI

            24 and decide "what steps to take."

            25          45.    On June 28� 2019, using my pers o na l Outlook ac count ,        I   emailed Mr.

            26    Howard, on his private email server,          and   emphasized "laptops have extremely

            27 sensitive information" with serious ''implications that'll hit us all" if information was

            28    leaked by local authorities. Attached hereto as Exhibit 29 is      a   true and correct copy

                                                                 13
                                DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 14 of 18 Page ID #:499




          of the pertinent email thread.
      1
                     46.      On   or ab out July 2, 20 1 9 , Mr. Peruto emailed Mr: Klee, Ms. Rafm. Mr.
     2
     3    Mitche ll and AMI's local ctiminal defense attorney, Art Donato ("Mr. Donato ") ,

          wtiting ''Simply put, my client needs to know if we are. both on the same side with this
     4
          search. If not, AMI should make you all aware what is on there." Attached hereto as
      5
          Exhibit 30 is a true and correct copy of such email thread.
      6

      7              4 7.     AMI dec line d to take any mea sures to prot e ct or preserve the information

      8   c o nt   ained on the l aptop s hard drive and even denied owning the lap t op .
                                          '



                     48.      Inst ead, AMI informe d me that I should "focus at home" and placed me
     9

     10   on fully-paid administrative leave during pendency of the charges . I remained on

    11 fully..:paid admini strative leave for almost 14 months , until I tendered my resignation

    12 on September 1 8, 2020. Attached hereto as Exhibit 31 is a true and correct                            copy    of

     13   such communications.

    14               49.      In or around September of 2020, I discovered that Mr. Sanchez had filed

     15   the present action and l o c ated a         copy   of AMI' s anti'."SLAPP motion, dated June 3 0,

    1 6 2020. I was sho cked by the knowingly and blat antly false statements it contained:
              •      Mr. Sanchez was not the "sole" so urce regarding the Affair; He was not even
     17

    18               the fitst sou rce or a signific ant source but perhaps one of the few legal sources

    19               who    s erve d as nothing more than            a   pap er trail'' to ju stify having lewd
                                                                         "




    20               photo graphs in our possession; to sep arate fact from fiction,               our      story was

    21               largely complete by the time Mr. Sanchez allegedly ''disclosed" Mr. Bezos '

    22               identity to AMI on September 26, 20 1 8. In reality, the only material we were

    23               unable to obtain from the countless sources             was Mr.. Howard's peculiar request

    24               for photographs inside of Mr. Bezos ' empty bedroo m and o ffices at Amazon

    25               without him. pres ent     (the    ''Bezos be droo m       photos''),   to literally show an

    26               "insider" at Mr. Bezos ' various properties for purpo s e s only Mr. Howard could

    27               likely   exp lain Attached
                                      .           hereto as Exhibit 32 is           a   true and   c orre   ct copy   a


    28              background check I conducted on Mr. B ezos as part of the "deep dive'' dated

                                                                14
                               DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATIDOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 15 of 18 Page ID #:500




            1
                       S eptemb er J O,   20 1 8.   Moreover, attached hereto as Exhibit 33 is          a   true and

                       con·ect copy of an email from the Federal Bureau of Investigation ("FBI'')
            2
                       informing me that they mailed material rele v ant to my reporting on Mr. Bezos
            3

            4
                       to our ne wsroo m on September        1 1, 20 18.

            5
                   •   In fact, the ide11tify of both Mr. Bezos and the original and primary soutc.e (Mr.

            6
                       Whitesell) was discl osed to me on Augus t 10, 20 1 8 by Mr. Howard directly.

            7      •   Mr. Howard     was     still adamant that we needed to         obtain   the Bezos bedro om

            8          ph oto s well-after Mr.        Sanchez allegedly came along. For example, on

            9          November 13, 2 0 1 8 , November 17, 20 1 8,. and Janu ary 2, 20 1 9, Mr. Howard

           10          asked for up date s on the B ezo s bedroom photos, with a peculiar interest on
  p..,
  d        11          Sunday Janu ary 6, 20 1 9, three days before the Affair went public.


�          12      •   Mr. Whitesell dis c ov ered the Affair and ,             by    serving as AMI' s secret,


�          13          undisclosed   source,    literally turned the Affair into a. " get out of divorce free

�          14          card," allowing him to leave his wife for Ms. Miller, through a pre-planned
en
           15          divorc.e in which he appeared blameless and scandal-free, just months prior to
z
"'"""1
v
,......;   16          WME's planned initial pub lic o ffering in the summer of 2019.
z
�·         17          49.     I included many of these facts in the re s ignatio n letter I submitted to AMI
�
           1 8 and its counsel in the present action on September 18, 2020, a true and correct copy

           19   of which is attached hereto as Exhibit 34.
           20          50.     Furthermore, I ask this Court to consider s anctioning Mr. Mitchell, Mr.

           2 1 Klee, (collectively the " Counselors of record"} for the facts set forth below, and refer

           22 the Counselors (>f re co td to the United S tates            Attorney's   Office for   review   of any

           23   disciplinary or criminal wrongdoing:

           24      •   Mr. Klee signed two conflicting do cuments that have come full c ircl e : an

           25          bnmunity deal to avoid criminal prosecution , and             a retainer to hire a crim inal

           26          defense attorney, on behalf of AMI, to pres erv e and conceal electronics holding

           27          tens   of th ousands   of responsive do cuments and communications, that, in the

           28          hands of the relevant parties, would bring s ome truth to this interesting fafrytale

                                                                 15
                                DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 16 of 18 Page ID #:501




                     my superiors delivered to the Court and public at-large once and for all.
             1

             2
                 •   Mr. Mitchell, to further Mr. Klee ' s plan to withhold this information from the

                     Court, assisted Mr. Klee in retaining a criminal defense attorney, to bury
             3

             4
                     electronics that would begin rev ersing this tragedy that we., AMI, could have

                     prevented at the outset.
             5

                 •   Counsel of record worked overtime to withhold my mere existence from the
             6

             7       Court and literally all relevant p arti es "outside of AMI.''

             8   •   Counsel of record not only drafted the preservation memorandum, but violated

             9       it; by muzzling me, their supposed client, who signed and complied with the

            10       memorandum and, attorneys at AMI, including Mr. Klee, are very well aware
  �
  ;....:i   11       ofhow thorough I was at compiling source books and legal binders as it


�
<
            12

            13
                     related to my reporting at AMI. In fact, multiple att01neys within the company

                     praised my in-depth source and legal binders that "made their j ob much

�
en
            14       easier." Yet, my source binder, in addition to the other material on my

            15       reporting on Mr. Bezos ' was never of any interest to Counsel of record.
z
v
""'""'1     16   •   Co unsel of record,J mowingly or unwittingly, understood and conceal ed the
z
�           17       fact that AMI utilized surveillance tactics on parties ranging from attorneys,
"""'"""

            18       their families, representatives, and clients, with "Phase II" or "Plan B"

            19       beginning in or around April 20 1 9, in various matters involving Mr. Bezos,

            20       including this specific litigation� after it was made known that the Federal

            21       Bureau of Investigation    ("FBI")   initiated an investigation into our reporting on

            22       Mr. Bezos for AMI to compile a black book containing material used to

            23       persuade Mr. Bezos.' representatives to ''think twice" before taking the

            24       investigation any further, in c ludin g significant material showcasing at-least

            25       one of Mr. Bezos ' primary attorneys being placed under surveillance

            26       ultimately leading to evidence of the attorney having an extramarital affair

            27       with history ofdomestic violence that went unreported, but used to simply

            28       remind said individuals ofthe consequences of furthering this investigation.

                                                             16
                             DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATIDOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 17 of 18 Page ID #:502




                  •   Counsel of record advised staff to regularly record their conversations with
             1

             2        source s and is aware . of recordings (the "Bezos tapes") and their whereabouts,

             3        but, to the best of my belief, failed to provide the Bezos tapes. to the Court, or

             4        even make anyone "outside of AMI" privy to their mere existence. Sevetal of

                      the Bezos tapes are contained in the seized electronics, with a lone backup at
             5

             6        my desk, in a filing cabinet, at AMI's New York newsroom, in one of at�least

             7        6 large envelopes and files, clearly labeled, ''Jeff Bezos" in red sharpie, and

             8        other folders labeled "Jeff Bezos et al Phase 2" with documents and hard

             9        drives pertaining to the expose on Mr. Bezos and the subsequent investigation

           10         conducted after Mr. Bezos released his Medium. story on February 7, 20 19.
  p..
 ,,...:i          •
  ....:I   11         Communications between Counsel of record and AMI, it's staff,
z
                      representatives and especially its executives, should not have an expectation or
�
:<·
           12

                      sense of attorney-client privilege, the reason is two-fold: First,. AMI simply
           13

�
V)
           14         isn't permitted to commit any crime under their immunity agreement, so,

           . 15       asserting the Fifth Amendment isn' t an option. Second� and most importantly,
z
1--i
v.
""""'1     16         the. seized electronics showcase incidents where attorneys employed by AMI
z
�          17         instructed its staff, as "legal advice," me included, to violate the law and,
......

           18         commit crimes while acting under the scope of our employment.

           19     •   One such instance, which is captured on camera during a film shoot and

           20         contained in the seized electronics, showcases Cameron Stretcher, AMFs

           21         then-General Counsel, directing me, in addition to an executive, two active

           22         police officers, and a film crew to literallv flush cocaine down the toilet

           23         rather than call police, declaring, of course, that it was "legal advice."

           24     SJ.Most importantly, contained on two iPhones gathering dust in an evidence

           25         locker are text communications and emails (the ''Bezos texts") that will show

           26         certain parties, who are supposedly          representing   Mr. B ezos,   exhibiting
           27         sufficient   moral   bankruptcy to   collude with such an organization, perhaps in

           28         fear of retribution; but, Mr. Bezos, who is certainly not privy to the Bezos texts,

                                                              17
                              DECLARATION OF NIKOLAOS TZIMAS HATZIEFSTATHIOU
 Case 2:20-cv-02924-DMG-PVC Document 44 Filed 04/07/21 Page 18 of 18 Page ID #:503




                    1s    entitled   to   an   explanation   to   the    contents     and   context   of those

                    communications.        The material contained in the Bezos texts waive all
           2
                    expectations of asserting attorney-client privilege for both Mr. Bezos, his
           3

           4
                    representatives, and Counsel of record, as          Mr.   Bezos, undoubtedly, is unaware

                    of the contents of the Bezos texts.
           5
                 52. Copies of the electronic devices holding the insurance policy sit in four specific
           6

           7
                    places in the United States of America;             1)   Delaware County Office of the

                    District Attorney and/or the Pennsylvania Office of Attorney General; 2)
           8
                    attorney Nonnan A. Pattis and attorney Joseph P. Lesniak, who I authorized on
           9

          10
                    or about May 201 9, to release its contents in the event of my untimely death and
 °"'
 ....:l             or disappearance;     and 3) the newsroom, in my desk, at 4 New York Plaza, Level
 ....:l   11
z                   2, New York, New York, 1 0004, on a hard drive labeled: "Earthquake" which
�
<
          12

                    lleft there on June 25, 20 1 9, one day after authorities, searched my Pennsylvania
          13

�
V)
          14        home and thirty minutes before Mr. Rotstein phoned me and informed me to

          15        "focus from home." The electronics have approximately 394 encrypted files, in
z
,.....
v.
"""""1    16        which on1y Mr. Boward and myself have               the key to   decrypt,. and I am able to
z                   provide the key to the Court, directly, if the Court and United States
�         17
"'"'""'

          18        Government desires access, as Mr. Klee made clear in an email to always

          19        "cooperate with prosecutors." At Mr. Howard's request, I left                     "no   stone

          20        unturned�' in my robust portion ()f the investigation.

          21

          22        I declare under the penalty of pe1jury under the laws of the United States of

          23 America that the foregoing is true and correct and that this document was executed on

          24   March 2   ) 202 1 in Broomall, Pennsylvania.
          25

          26

          27                                                                           S HATZIEFSTATHIOU

          28

                                                             18
                              DECLARATION O F N1KOLAOS TZIMAS HATZIEFSTATHIOU
